 



Exhibit 10.2
AMENDMENT NO. 3 TO
FINANCING AGREEMENT
     THIS AMENDMENT NO. 3 TO FINANCING AGREEMENT (“Amendment”), dated this 28th
day of September, 2005, made by and among
     AIRCRAFT INTERIOR DESIGN, INC., a Florida corporation (“AID”), BRICE
MANUFACTURING COMPANY, INC., a California corporation (“Brice”), TIMCO AVIATION
SERVICES, INC., a Delaware corporation (“Parent”), TIMCO ENGINE CENTER, INC., a
Delaware corporation (“Engine”), TIMCO ENGINEERED SYSTEMS, INC., a Delaware
corporation (“Engineered Systems”), and TRIAD INTERNATIONAL MAINTENANCE
CORPORATION, a Delaware corporation (“TIMCO”; AID, Brice, Parent, Engine,
Engineered Systems and TIMCO being collectively called the “Borrowers” and
individually, a “Borrower”);
     AVIATION SALES DISTRIBUTION SERVICES COMPANY, a Delaware corporation
(“Distribution Services”), AVIATION SALES LEASING COMPANY, a Delaware
corporation (“Leasing”), AVIATION SALES PROPERTY MANAGEMENT CORP., a Delaware
corporation (“Property Management”), AVS/CAI, INC., a Florida corporation
(“AVS/CAI”), AVS/M-1, INC., a Delaware corporation (“AVS/M-1”), AVS/M-2, INC., a
Delaware corporation (“AVS/M-2”), AVS/M-3, INC., an Arizona corporation
(“AVS/M-3”), AVSRE, L.P., a Delaware limited partnership (“AVSRE”),
HYDROSCIENCE, INC., a Texas corporation (“Hydroscience”), TMAS/ASI, INC., an
Arkansas corporation (“TMAS/ASI”), and WHITEHALL CORPORATION, a Delaware
corporation (“Whitehall”; Distribution Services, Leasing, Property Management,
AVS/CAI, AVS/M-1, AVS/M-2, AVS/M-3, AVSRE, Hydroscience, TMAS/ASI and Whitehall
being collectively called the “Guarantors” and, individually, a “Guarantor”; and
the Borrowers and the Guarantors being collectively called the “Companies” and,
individually, a “Company”);
     THE CIT GROUP/BUSINESS CREDIT, INC., in its capacity as collateral and
administrative agent for the Lenders (“Agent”); and
     THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation, and WELLS
FARGO FOOTHILL, LLC, a California limited liability company (collectively, the
“Lenders” and, individually, a “Lender”)
which amends that certain Financing Agreement, dated April 5, 2004, as amended
by Amendment No. 1 thereto, dated July 20, 2004, and by Amendment No. 2 thereto,
dated April 8, 2005 (the Financing Agreement, as amended, modified, supplemented
or restated from time to time, being hereinafter referred to as the “Financing
Agreement”), among the Borrowers, the Guarantors, the Agent and the Lenders. All
capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Financing Agreement.

 



--------------------------------------------------------------------------------



 



RECITALS
     A. Pursuant to the Financing Agreement, upon the terms and subject to the
conditions contained therein, the Lenders have agreed to make loans and extend
credit to and for the benefit of the Borrowers secured by the Collateral.
     B. The Borrowers have requested that the Agent and the Lenders amend
Section 7.10(c) of the Financing Agreement to change the required covenant for
the four fiscal quarters ending September 30, 2005.
     C. The Agent and the Lenders have agreed with such request and, to
accomplish the foregoing, the Borrowers, the Agent and the Lenders have agreed
to make and execute this Amendment and the Guarantors have agreed to grant their
consent to such amendment to the Financing Agreement.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, each Borrower, each Guarantor, the Agent and each Lender
hereby agree as follows:
ARTICLE I
AMENDMENT TO FINANCING AGREEMENT
     1.1 Financial Covenant. Effective on the date of the execution of this
Amendment by each of the parties hereto, Section 7.10(c) of the Financing
Agreement is amended in its entirety to read as follows:

  “(c)   Maintain a ratio of (i) the sum of Indebtedness as of such date minus
PIK Subordinated Debt as of such date to (ii) EBITDA for the four (4) Fiscal
Quarters then ending of not more than the ratio set forth below for the
applicable period:

      Period   Ratio  

Fiscal Quarter ending September 30, 2005
  6.0 to 1.0
Fiscal Quarter ending December 31, 2005
  4.5 to 1.0
Fiscal Quarter ending March 31, 2006
  4.3 to 1.0
Fiscal Quarter ending June 30, 2006
  4.3 to 1.0
Fiscal Quarter ending September 30, 2006
  4.3 to 1.0
Fiscal Quarter ending December 31, 2006
  4.3 to 1.0
Fiscal Quarter ending March 31, 2007
  4.0 to 1.0
Fiscal Quarter ending June 30, 2007
  4.0 to 1.0

2



--------------------------------------------------------------------------------



 



      Period   Ratio  

Fiscal Quarter ending September 30, 2007
  4.0 to 1.0
Fiscal Quarter ending December 31, 2007
  4.0 to 1.0

     1.2 Amendment Fee. Effective on the execution of this Amendment by the
Companies, the Financing Agreement is amended by adding the following new
Section 8.20 to the Financing Agreement as follows:
     ”8.20 To induce the Agent and the Lenders to enter into the Amendment No. 3
to this Financing Agreement, the Companies shall pay to the Agent, for the
benefit of the Lenders, an Amendment Fee in the amount of $40,000, which shall
be fully earned and nonrefundable upon execution of the Amendment No. 3 to this
Financing Agreement by the Companies.”
ARTICLE II
MODIFICATION OF LOAN DOCUMENTS;
CONSENT BY GUARANTORS
     2.1 Modification of Loan Documents. The Financing Agreement and each of the
other Loan Documents are amended to provide that any reference therein to the
Financing Agreement or any of the other Loan Documents shall mean, unless
otherwise specifically provided, the Financing Agreement and the other Loan
Documents as amended hereby, and as further amended, restated, supplemented or
modified from time to time.
     2.2 Consent by Guarantors. Each Guarantor hereby consents to, and agrees to
be bound by, (a) each of the amendments to the Financing Agreement and the other
Loan Documents as set forth herein, and (b) the other agreements set forth
herein.
ARTICLE III
REPRESENTATIONS, WARRANTIES
AND ACKNOWLEDGMENTS
     Each Borrower and each Guarantor hereby represents and warrants to the
Agent and the Lenders that, as of the date hereof:
     3.1 Compliance with the Financing Agreement and Other Loan Documents. The
Companies are in compliance with all of the terms and provisions set forth in
the Financing Agreement and in the other Loan Documents to be observed or
performed by any Company.
     3.2 Representations in Financing Agreement and other Loan Documents. Each
Borrower and each Guarantor represents and warrants that their respective
representations and warranties set forth in the Financing Agreement and the
other Loan Documents to which such Borrower or such Guarantor is a party are
true and correct in all material respects except for changes

3



--------------------------------------------------------------------------------



 



in the nature of such Borrower’s or such Guarantor’s business or operations
which have occurred after the Closing Date so long as the Agent or the Required
Lenders as required by the Financing Agreement has or have consented to such
changes, or such changes are not prohibited by the terms of the Financing
Agreement.
     3.3 No Default or Event of Default. No Default or Event of Default exists.
     3.4 Outstanding Obligations. Each Company hereby acknowledges and agrees
that, as of the close of business on September 20, 2005, the principal balance
of the Obligations outstanding under the Financing Agreement is in the sum of
$25,391,203.29, consisting of unpaid Revolving Loans in the amount of
$8,721,295.92, an unpaid balance on the Term Loan in the amount of
$5,236,364.00, and $11,433,543.37 in Letter of Credit Obligations and Letter of
Credit Guaranties are outstanding, and that all of such Obligations outstanding
are owed to the Agent and the Lenders without any offset, deduction, defense or
counterclaim of any nature.
ARTICLE IV
GENERAL
     4.1 Full Force and Effect. As expressly amended hereby, the Financing
Agreement shall continue in full force and effect in accordance with the
provisions thereof. As used in the Financing Agreement, “hereinafter”, “hereto”,
“hereof” or words of similar import, shall, unless the context otherwise
requires, mean the Financing Agreement as amended by this Amendment.
     4.2 Applicable Law. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NORTH CAROLINA.
     4.3 Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one and the same instrument.
     4.4 Expenses. The Borrowers shall reimburse the Agent and the Lenders for
all reasonable legal fees and expenses, and other fees and expenses incurred by
the Agent and the Lenders in connection with the preparation, negotiation,
execution and delivery of this Amendment and all other agreements and documents
or contemplated hereby.
     4.5 Headings. The headings in this Amendment are for the purpose of
reference only and shall not affect the construction of this Amendment.
     4.6 Waiver of Jury Trial. TO THE FULLEST EXTENT PROVIDED BY APPLICABLE LAW,
EACH COMPANY, THE AGENT AND EACH LENDER EACH HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREUNDER. EACH COMPANY HEREBY IRREVOCABLY

4



--------------------------------------------------------------------------------



 



WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED. IN NO EVENT WILL THE
AGENT OR ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL
DAMAGES.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered UNDER SEAL on the date first above written.

             
 
  AIRCRAFT INTERIOR DESIGN, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  BRICE MANUFACTURING COMPANY, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  TIMCO AVIATION SERVICES, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  TIMCO ENGINE CENTER, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  TIMCO ENGINEERED SYSTEMS, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    

5



--------------------------------------------------------------------------------



 



             
 
  TRIAD INTERNATIONAL MAINTENANCE CORPORATION    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  AVIATION SALES DISTRIBUTION SERVICES COMPANY
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  AVIATION SALES LEASING COMPANY    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  AVIATION SALES PROPERTY MANAGEMENT CORP.
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  AVS/CAI, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  AVS/M-1, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    

6



--------------------------------------------------------------------------------



 



             
 
  AVS/M-2, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  AVS/M-3, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    

                 
 
               
 
  AVSRE, L.P.    
 
               
 
  By:   Aviation Sales Property Management Corp.,
its general partner    
 
               
 
      By:   /s/ Kevin Carter   (SEAL)
 
         
 
   
 
          Title: Vice President, Treasurer    
 
               

             
 
  HYDROSCIENCE, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  TMAS/ASI, INC.    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    
 
           
 
  WHITEHALL CORPORATION    
 
           
 
  By:   /s/ Kevin Carter   (SEAL)
 
     
 
   
 
      Title: Vice President, Treasurer    

7



--------------------------------------------------------------------------------



 



             
 
  THE CIT GROUP/BUSINESS CREDIT, INC.,
     as Agent    
 
           
 
  By:   /s/ Kenneth B. Butler   (SEAL)
 
     
 
   
 
      Title: Vice President    
 
           
 
  THE CIT GROUP/BUSINESS CREDIT, INC.,
     as a Lender    
 
           
 
  By:   /s/ Kenneth B. Butler   (SEAL)
 
     
 
   
 
      Title: Vice President    
 
           
 
  WELLS FARGO FOOTHILL, LLC, as a Lender    
 
           
 
  By:   /s/ Dennis King   (SEAL)
 
     
 
   
 
      Title: Vice President    

8